Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's election with traverse of group I in the reply filed on 01/20/2021 is acknowledged.  The traversal is on the ground(s) that the capture object of Group I is recited throughout the claims of groups II and III.  This is not found persuasive because the restriction requirement filed on 11/20/2020 indicates how each group is distinct and why there would be a serious search burden on the examiner to examine all three, distinct inventions.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-20, 22-28, 30 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/20/2021.
Claims 1-4, 6-12, and 34-35 are currently pending and examined herein.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application Nos. [62/403,111], [62/457,582], [62/403,116], [62/457,399] and [62/470,669] fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  SEQ ID NOs: 1-40 and the restriction endonuclease as per instant claims 6 and 10 respectively, were not present in the provisional applications, and therefore the priority date for each of the claims is that of the PCT, filed on 09/29/2017.

Claim Objections
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 3 recites the word “comprises”, but the range of “8-12 nucleotides” suggests an upper and lower limit which renders the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Weitz et al.
Claims 1-4, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weitz el al. (USPGPub US2015/0298091A1, cited in the IDS filed on 07/30/2019).
Regarding claim 1, Weitz teaches a capture object comprising a plurality of capture oligonucleotides (e.g. para [0010] “According to yet another set of embodiments, the article comprises a plurality of particles, at least about 90% of the particles comprising an oligonucleotide covalently bonded thereto, the oligonucleotide comprising at least 2 primer sites and at least 2 barcode regions. In 1X2X3 possible barcodes), or from a first pool, a second pool, a third pool, and a fourth pool (e.g., producing X1X2X3X4 possible barcodes), etc.”), each cassetable oligonucleotide sequence being non-identical to the other cassetable oligonucleotide sequences of said barcode sequence (e.g. para. [0081]) and, wherein each capture oligonucleotide of said plurality comprises the same barcode sequence (e.g. para. [0063] “(In other embodiments, however, a plurality of oligonucleotide tags may be present, e.g., containing the same unique barcode.)”).
Regarding claim 2, Weitz teaches wherein each capture oligonucleotide of said plurality comprises a 5’-most nucleotide and a 3’-most nucleotide, wherein said priming sequence is adjacent to or comprises said 5’-most nucleotide, wherein said capture sequence is adjacent to or comprises said 3’-most nucleotide, and wherein said barcode sequence is located 3’ to said priming sequence and 5’ to said capture sequence (e.g. para. [0228] and Fig. 20b).
Regarding claim 3, Weitz teaches wherein each of said three or more cassetable oligonucleotide sequences comprises 8-12 nucleotides (e.g. para. [0099] “One, two, or more ‘barcode' sequence may be present in an oligonucleotide tag. A barcode sequence may have a length of 5, 6, 7, 8, 9, 10, 11, 12..”).
Regarding claim 4, Weitz teaches wherein said three or more cassetable oligonucleotide sequences of said barcode sequence are linked in tandem without any intervening oligonucleotide sequences (e.g. para. [0228] “The highlighted text indicates different parts of oligonucleotide with T7 promoter (TAATACGA CTCACTAT AGGG), PE1 primer site (CTCTTTCC CTACACGA CGCTCTC), two DNA 
Regarding claim 7, Weitz teaches wherein said barcode sequence comprises four cassetable oligonucleotide sequences (e.g. para. [0081] “the barcode may include elements from a first pool, a second pool, and a third pool (e.g., producing X1X2X3 possible barcodes), or from a first pool, a second pool, a third pool, and a fourth pool (e.g., producing X1X2X3X4 possible barcodes)”).
Regarding claim 8, Weitz teaches wherein each capture oligonucleotide of said plurality further comprises a unique molecule identifier (UMI) sequence (e.g. para. [0228]).
Regarding claim 9, Weitz teaches wherein said UMI is located 3’ to said priming sequence and 5’ to said capture sequence (e.g. para. [0228]).
Regarding claim 11, Weitz teaches wherein said capture sequence comprises a poly-dT sequence (e.g. para. [0228]).
Regarding claim 12, Weitz teaches a plurality of capture objects (e.g. para. [0010]), wherein each capture object of said plurality is a capture object of claim 1, wherein said barcode sequence of said capture oligonucleotides of each capture object of said plurality is different from the barcode sequence of the capture oligonucleotides of every other capture object of said plurality (e.g. para. [0010]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Weitz et al. and Uberlacker et al.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. (USPGPub US2015/0298091A1, cited in the IDS filed on 07/30/2019) in view of Uberlacker et al. (Molecular Breeding, 2: 293-295, 1996).
Regarding claim 10, Weitz teaches wherein each capture oligonucleotide may contain a cleavable linker (e.g. para [0075] “In some embodiments, the barcoded primers introduced using particles or microspheres can be cleaved there from by, e.g., light, chemical, enzymatic or other techniques, e.g., to improve the efficiency of priming enzymatic reactions in droplets.” However, Weitz does not teach a specific enzyme for cleavage of the nucleic acid.
Uberlacker teaches using the rare-cutter enzyme NotI (e.g. p. 293, 1st para.)  As would be appreciated by one of ordinary skill in the art, that NotI is a rare cutter enzyme, with an 8 base pair recognition site, then it will generally be expected to not cut (as frequently, if at all) in the barcode or captured sequences.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to alter the invention as taught by Weitz with a NotI restriction site to enable enzymatic cleavage of the capture oligonucleotide from the capture object as taught by Uberlacker.  In accordance with MPEP 2141 citing KSR International Co. v. Teleflex Inc. (KSR),  550 U.S. 398, 82 USPQ2d 1385,1395  (2007), "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results”, and as per MPEP 2143(I)(A), the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.  In the present case, all of the elements of claim 10 were well known in the art, as per Weitz and Uberlacker, the mere combining of the individual elements in one embodiment in the manner of the claimed invention results in no change in the elements respective functions, and the combination yields nothing more than predictable results. 

Weitz et al. and Hobbs et al.
Claims 1-4, 7-9, 11-12 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. (USPGPub US2015/0298091A1, cited in the IDS filed on 07/30/2019), as applied to claims 1-4, 7-9 and 11-12 above, and further in view of Hobbs et al. (USPGPub US2015/0151298A1, cited in the IDS filed on 07/30/2019).
Regarding claim 34, Weitz teaches a kit for producing a nucleic acid library (e.g. para. [0299] “The present invention is directed to each individual feature, system, article, material, kit, and/or method described herein”), comprising: a plurality of capture objects (e.g. para. [0010]), wherein each capture object of said plurality comprises a plurality of capture oligonucleotides (e.g. para. [0010]), each capture oligonucleotide of said plurality comprising: a capture sequence (e.g. para. [0077]); and a barcode sequence comprising at least three cassetable oligonucleotide sequences (e.g. para. [0081]), wherein each cassetable oligonucleotide sequence of barcode sequence is non-identical to the other cassetable oligonucleotide sequences of said barcode sequence (e.g. para. [0081]), and wherein each capture oligonucleotide of said plurality comprises the same barcode sequence (e.g. para. [0063] “(In other embodiments, however, a plurality of oligonucleotide tags may be present, e.g., containing the same unique barcode.)”); and wherein said plurality of capture objects is a plurality of capture objects according to claim 12 (as described in the anticipation rejection for claim 12, above).  Weitz also teaches a microfluidic device (e.g. para. [0031] “Figs. 2A-2B illustrate a microfluidic device” and para. [0033] “Fig. 4 illustrates a microfluidic channel containing cells and particles within droplets”).  However, Weitz does not teach an enclosure, wherein said enclosure comprises a flow region and a plurality of sequestration pens opening off of said flow region; and, a dielectrophoretic (DEP) configuration.
Hobbs teaches an enclosure, wherein said enclosure comprises a flow region and a plurality of sequestration pens opening off of said flow region (e.g. para. [0040] “Figs. 31A-C depict a microfluidic device comprising a microchannel and a plurality if sequestration pens that open off of the microchannel”); and, a dielectrophoretic (DEP) configuration (e.g. para. [0147] “The enclosure 403 of the 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the microfluidic device of Weitz with the enclosure of Hobbs, thus obtaining the instantly claimed invention.  One would have been motivated to do so because it would have allowed for analyzing a biological micro-object by isolating and enabling movement of objects (e.g. para. [0004]).  One of ordinary skill in the art would have reasonable expectation for success in so modifying Weitz’s invention, without any unexpected or surprising results, given both Weitz and Hobbs are in the same field of endeavor of microfluidics.

Weitz et al. and Hobbs et al. and Cai et al.
Claims 1-4, 7-9, 11-12 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Weitz et al. (USPGPub US2015/0298091A1, cited in the IDS filed on 07/30/2019), in view of Hobbs et al. (USPGPub US2015/0151298A1, cited in the IDS filed on 07/30/2019), as applied to claims 1-4, 7-9, 11-12 and 34 above, in further view of Cai et al. (PGPub US2015/0267251A1, as cited in the IDS filed on 07/30/2019).
Regarding claim 35, Weitz and Hobbs are relied upon for the teaching of the kit of claim 34.  In addition, Weitz teaches a plurality of hybridization probes, each hybridization probe comprising: an oligonucleotide sequence complementary to said plurality of capture oligonucleotides of any one of said plurality of capture objects (e.g. para. [0229] “complimentary DNA probes targeting PE1 sequence (Fig. 21B), W1 sequence (Fig. 21C) and polyT sequence (Fig. 21D)”) and a label (e.g. para. [0207] “a FAM fluorescent probe”), wherein said complementary sequence of each hybridization probe of said plurality is complementary to a different sequence (e.g. para. [0229]).  However, neither Weitz nor Hobbs teaches each probe is complementary to any one of said cassetable oligonucleotide sequence, wherein 
Cai teaches each probe is complementary to any one of said cassetable oligonucleotide sequence, wherein said label of each hybridization probe of said plurality is selected from a set of spectrally distinguishable labels (e.g. Cai claims 2-3; “2. A kit comprising a plurality of detectably labeled oligonucleotides, each of which targets a transcript or DNA locus and is labeled with a detectable moiety, so that the kit comprises at least: (i) a first oligonucleotide targeting a first transcript or DNA
locus and labeled with a first detectable moiety; (ii) a second oligonucleotide targeting a second transcript or DNA locus and labeled with a second detectable moiety. (iii) a third oligonucleotide, optionally identical in sequence to the first oligonucleotide, targeting the first transcript or DNA locus and labeled with the first, the second or a third detectable moiety; and (iv) a fourth oligonucleotide, optionally identical in sequence to the second oligonucleotide, targeting the second transcript or DNA locus, and labeled with the first, the second, the third or a fourth detectable moiety, wherein either the third oligonucleotide is labeled with a different detectable moiety than the first oligonucleotide, or the fourth oligonucleotide is labeled with a different detectable moiety than the second oligonucleotide, or both. 3. The composition or kit of any one of the preceding claims, wherein each oligonucleotide is labeled with a fluorophore.”)
	It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Weitz, Hobbs and Cai, thus obtaining the instantly claimed invention.  One would have been motivated to do so because the teachings of Cai would allow for multiple targets to be detected (e.g. para. [0007]).  One of ordinary skill in the art would have reasonable expectation for success in so modifying Weitz’s invention, without any unexpected or surprising results, given Weitz, Hobbs and Cai are in the same field of endeavor of detecting nucleic acids.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576.  The examiner can normally be reached on Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        

/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639